Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/22/21 was filed after the mailing date of the Notice of Allowance on 10/4/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, 13, and 19, the closest prior art of record, Panchal et al. (U.S. 9,532,388) teaches a method and system for activating and deactivating TTI bundling, where a base station 230 of Figure 4A sends a connection message (high-level signaling) to a user device 210 (UE) indicating TTI-B configurations supported by base station 230 such that user device 210 configures itself (mapping) with the supported TTI-B configurations, where the TTI-B configurations may correspond to a number of redundancy versions (first number of uplink transmissions) of the same uplink data (initial transmission and retransmission) to be sent in consecutive transmission time intervals (time-frequency regions) as spoken of on column 6, lines 17-34; where the operator network 220 includes an evolved packet system that includes an LTE network and/or an evolved packet core (utilizing time-frequency regions of frequency partitions) that operate based on a 3GPP wireless communication standard as spoken of on column 3, lines 52-60.
Panchal et al. as well as the other prior art of record fail to teach or suggest the claimed “configuring”, “reconfiguring”, and “receiving” steps performed for “a configured set of uplink grant-free transmissions including an initial uplink grant-free transmission and at least one uplink grant-free redundant transmission irrespective of whether the initial grant-free transmission was successfully received”.
Claims 2-6, 8-12, 14-18, and 20 are further limiting to claims 1, 7, 13, and 19 and are thus also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467